Case: 09-10702     Document: 00511005600          Page: 1    Date Filed: 01/15/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 15, 2010
                                     No. 09-10702
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ARIS BENJAMIN RAMIREZ-ALVAREZ, also known as Joel Paul Nieves, Jr.,
also known as Benny Boy Ramirez, also known as Loco Ramirez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 1:04-MJ-85-1


Before KING, STEWART and HAYNES, Circuit Judges.
PER CURIAM:*
        Aris Benjamin Ramirez-Alvarez has moved for appointment of counsel to
represent him on appeal of his December 13, 2004 amended judgment of
conviction for illegal entry into the United States. This court must examine the
basis of its jurisdiction on its own motion if necessary. Mosley v. Cozby, 813 F.2d
659, 660 (5th Cir. 1987). The judgment Ramirez-Alvarez seeks to appeal was
issued by a federal magistrate judge, and a federal magistrate judge’s judgment


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10702    Document: 00511005600 Page: 2        Date Filed: 01/15/2010
                                 No. 09-10702

of conviction and sentence may be appealed only to a federal district court. See
18 U.S.C. § 3402; F ED. R. C RIM. P. 58(g)(2); see also United States v. Baxter, 19
F.3d 155, 156 (4th Cir. 1994). Thus, we lack jurisdiction over this appeal.
      Ramirez-Alvarez’s motion for appointment of counsel is DENIED, and this
appeal is DISMISSED for lack of jurisdiction.




                                        2